OPINION — AG — ** PERSONAL PROPERTY — TAXES — COUNTY ASSESSOR ** (1) COUNTY ASSESSORS ARE REQUIRED TO BASE AD VALOREM TAXATION ASSESSMENTS ON TANGIBLE PROPERTY UPON THE PROPERTY'S FAIR CASH VALUE. COUNTY ASSESSORS ARE 'NOT' REQUIRED BY LAW TO USE ANY PARTICULAR INFORMATION, FIGURES, FACTS OR METHODS IN VALUING SUCH PROPERTY, SO LONG AS THE FIGURES RESULTING THEREFROM ARE NOT ARBITRARY AND ARE REPRESENTATIVE OF THE PROPERTY'S FAIR CASH VALUE. WHETHER OR NOT ANY PARTICULAR SYSTEM OR METHOD USED IN CALCULATING FAIR CASH VALUE RESULTS IN VALUATION OF TANGIBLE PERSONAL PROPERTY AT ITS FAIR CASH VALUE IS A MATTER DEPENDENT UPON FACTUAL CONSIDERATIONS UNREVIEWABLE IN AN OFFICIAL OPINION. (2) UNDER THE PROVISIONS OF 68 O.S. 2435 [68-2435](A), A COUNTY ASSESSOR IS 'NOT' REQUIRED TO ACCEPT THE VALUATION OF PERSONAL PROPERTY DECLARED BY A TAXPAYER ON AN AD VALOREM PERSONAL PROPERTY LIST SUBMITTED PURSUANT TO 68 O.S. 2431 [68-2431](B) (3) ASSESSMENTS ON TANGIBLE PERSONAL PROPERTY MADE FOR AD VALOREM TAXATION PURPOSES MUST BE MADE AGAINST THE OWNER OF THE PROPERTY, OR HIS AGENT. A DETERMINATION OF WHAT PERSON OR ENTITY IS THE OWNER OF SUCH PROPERTY MUST BE BASED UPON THE VARIOUS INDICIA OF OWNERSHIP HELD BY INDIVIDUAL PARTIES, AND NOT MERELY UPON THE NAKED FORM OF LEGAL DOCUMENTS PERTAINING TO SAME. (FAIR MARKET VALUE, FAIR CASH VALUE, VALUATIONS, PERSONAL PROPERTY, AD VALOREM TAXATION) CITE: 68 O.S. 2435 [68-2435](A), 68 O.S. 2435 [68-2435], 68 O.S. 2431 [68-2431], 68 O.S. 2427 [68-2427](B), 68 O.S. 2427 [68-2427](A), 68 O.S. 2401 [68-2401], ARTICLE X, SECTION 8, OPINION NO. 68-141, OPINION NO. 72-153 (MICHAEL SCOTT FERN) ** SEE: OPINION NO. 88-014 (1988)